 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS LEE GLEASON,                               No. 2:19-cv-01868-TLN-DB
12                       Plaintiff,
13           v.                                         ORDER
14    B. BOTKIN,
15                       Defendant.
16

17          Plaintiff Thomas Lee Gleason (“Plaintiff”), a state prisoner proceeding pro se, has filed

18   this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 27, 2019, the magistrate judge filed findings and recommendations which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 8.) Plaintiff has not filed

23   any objections to the findings and recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                       1
 1          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations filed September 27, 2019 (ECF No. 8), are

 5   adopted in full; and

 6          2. Plaintiff’s due process claim is DISMISSED from this action.

 7          IT IS SO ORDERED.

 8   Dated: January 10, 2020

 9

10

11                                    Troy L. Nunley
                                      United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
